Citation Nr: 0126659	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  01-07 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1962 to May 
1966.  He died in September 1999.  The appellant is his 
widow.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 2000 RO rating decision which denied the 
appellant's claim for service connection for the cause of the 
veteran's death.


FINDING OF FACT

1.  The veteran served on active duty from April 1962 to May 
1966, including service in Vietnam from August to October 
1964.

2.  He died in September 1999.  The principal cause of death 
was squamous cell carcinoma (cancer) of the lung, and a 
contributory cause of death was squamous cell carcinoma of 
the oropharynx.  

3.  The oropharynx cancer is not a disease subject to 
presumptive service connection based on herbicide (e.g., 
Agent Orange) exposure in Vietnam, and this condition was 
also first manifest more than 30 years after the veteran's 
last service in Vietnam.

4.  The lung cancer appeared subsequent to the development of 
the oropharynx cancer, and it appears the lung cancer 
represented metastatic disease from the oropharynx cancer.  
But even if the lung cancer was a primary cancer, it first 
became manifest more than 30 years after the veteran's last 
service in Vietnam.

5.  The veteran's fatal lung and oropharynx cancer was not 
caused by any incident of service.

6.  The veteran's service-connected residuals of a left arm 
fracture did not cause or contribute to his death.


CONCLUSIONS OF LAW

1.  The veteran's lung and oropharynx cancer was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991);  38 C.F.R. § 3.312 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Marine Corps from 
April 1962 to May 1966.  The service department has reported 
that he served in Vietnam from August to October 1964.  His 
service medical records show no cancer.  The veteran was 
treated in service for a broken left arm.

In June 1969, the RO granted service connection and a 20 
percent rating for residuals of a left arm fracture, and this 
rating remained in effect until the veteran's death.  The 
veteran was not service-connected for any other disability 
during his lifetime.

An October 1996 statement by Drs. P. Twardowski and M. Kies, 
of Northwestern University Medical Center, indicates that the 
veteran was diagnosed with head and neck cancer in July 1996, 
after presenting with a right-sided neck mass.  When seen in 
July 1996, there was a right-sided oropharangeal lesion and a 
large ipsilateral cervical lymph node; biopsies were 
consistent with squamous cell carcinoma; and the stage of the 
tumor was T3N2B.  From August to October 1996, the veteran 
underwent radio-chemotherapy for the cancer.

Medical records show the veteran was monitored and treated 
for his cancer from December 1996 to April 1998 at the 
University of Miami Hospitals and Clinics.  It was noted that 
history included being diagnosed with oropharynx cancer in 
July 1996 after presenting with a right neck mass, and there 
was also a history of heavy cigarette smoking.

An April 1998 statement by Donald Weed, M.D., of the 
University of Miami School of Medicine, Department of 
Otolaryngology, indicates that the veteran had squamous cell 
carcinoma of the right oropharynx and left supraglottis.  Dr. 
Weed stated that the veteran had undergone chemotherapy and 
radiation therapy for the cancer.

Medical records show the veteran was treated for his cancer 
at Tucson Medical Center and Gerald Champion Memorial 
Hospital in 1998 and 1999.  He was initially monitored for 
his oropharyngeal cancer, and during this period lung changes 
were noted.  An April 1999 bronchoscopy and biopsy led to a 
diagnosis of squamous cell carcinoma of the left lung. 

A May 1999 consultation report, by Marilyn Croghan, M.D., of 
Arizona Oncology Associates, includes a review of the history 
of the veteran's case.  It was noted the veteran was 
diagnosed in 1996 with squamous cell carcinoma of the 
oropharynx and left supraglotic area, there were negative 
finding dated into 1998 as to recurrence of such cancer, lung 
changes were noted since late 1998, and squamous cell 
carcinoma of the lung was recently diagnosed by biopsy.  It 
was also noted the veteran had a history of smoking two packs 
a day for 30 years, and still smoked one pack per day.  The 
doctor said she favored the lung cancer being a second 
primary cancer site, given the extent of the head and neck 
cancer which had gone 2 1/2 years without evidence of 
recurrence, and given that the veteran continued to smoke.

Subsequent May 1999 biopsies of the lung and other areas in 
the chest resulted in impressions of moderately 
differentiated epidermoid carcinoma, recurrent or metastatic, 
of the left lower lung lobe; and metastatic moderately 
differentiated epidermoid carcinoma of the left pericardial 
area, left anterior chest wall, and left posterior chest 
wall.

An August 1999 statement by Ms. Linda Moors, a physician 
assistant with Dr. R. Brooks of the Arizona Oncology 
Associates, indicates that the veteran was being seen for 
metastatic squamous cancer of the head and neck, and had been 
recently found to have recurrent cancer in his lung.  His 
condition was considered terminal.

The veteran's death certificate indicates that he died in 
September 1999 at his residence.  The immediate cause of his 
death was listed as acute respiratory failure (of minutes 
duration), due to or as a consequence of squamous cell 
carcinoma of the lung (of months duration).  Oropharyngeal 
carcinoma (stage T3N2B) was listed under the category of 
other significant conditions contributing to death but not 
resulting in the underlying cause of death.

In September 1999, the veteran's widow filed a claim for 
service connection for the cause of his death.  She asserted 
that the veteran died of lung cancer due to Agent Orange 
exposure in Vietnam, and she said that cancer was first 
diagnosed in 1996.

A November 2000 statement submitted by Ms. Leda Hankins, a 
physician assistant with Dr. D. Lowell of the Tucson 
Cardiothoracic Surgeons, indicates that the veteran was seen 
in May 1999 for evaluation of carcinoma of the lung.  He then 
had chest surgery and biopsies in May 1999 which revealed 
squamous cell carcinoma of the lung and other areas of the 
chest, and consideration of a left lower lobectomy as a cure 
was abandoned due to the advanced stage of the disease.  The 
statement indicates that it would be impossible to know how 
long the veteran had had lung cancer prior to seeking 
treatment, and difficult to determine the origin of the 
cancer.  It was also noted that the veteran was a smoker for 
quite a few years, increasing his risk of lung cancer.

In June and July 2001 statements, Dr. Weed, of University of 
Miami Health Services, Department of Otolaryngology, 
recounted that the veteran had been diagnosed with squamous 
cell carcinoma of the right oropharynx in July 1996, and he 
had treated the veteran for this problem from December 1996 
to April 1998, when the veteran moved to Arizona.  Dr. Weed 
noted that based on review of the treatment records from 
Arizona, in May 1999 the veteran was found to have metastatic 
squamous cell carcinoma of the lung, pericardium, and chest 
wall.  Dr. Weed said that, in other words, the veteran's 
squamous cell carcinoma of the tonsil diagnosed in July 1996 
ultimately spread to his lungs, pericardium, and chest in May 
1999.  Dr. Weed stated that it would be impossible to 
determine how long the veteran had had cancer of the 
oropharynx prior to his diagnosis in July 1996, but he did 
present with advanced stage 4 disease at that time.

Analysis

The appellant seeks service connection for the cause of the 
veteran's death.  The file shows that in correspondence, the 
rating decision, the statement of the case, and the 
supplemental statement of the case, the appellant has been 
notified of the evidence necessary to substantiate her claim.  
Relevant medical records have been submitted.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001) (Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000)); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or a 
contributory cause of death. For a service-connected 
disability to be the principal (primary) cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service-
connected disability to constitute a contributory cause it 
must contribute substantially or materially; it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection will be rebuttably presumed for certain 
chronic diseases, including malignant tumors, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed during such 
service to certain herbicide agents (e.g., Agent Orange) if 
he has one of the listed Agent Orange presumptive diseases, 
unless there is affirmative evidence to establish that he was 
not exposed to any such agent during such service.  In the 
case of such a veteran, service incurrence for the following 
diseases will be presumed if they are manifest to a 
compensable degree within specified periods, even if there is 
not record of such disease during service: chloracne or other 
acneform diseases consistent with chloracne, type 2 diabetes, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and sub-acute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, and trachea), and soft-tissue 
sarcomas.  The presumptive period for respiratory cancers is 
within 30 years after the last date on which the veteran was 
exposed to an herbicide agent in service.  38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The veteran's only established service-connected disability 
was residuals of a fracture of the left arm.  It is neither 
claimed nor shown that this condition played any role in his 
death.

The veteran served on active duty from April 1962 to May 
1966, including service in Vietnam from August to October 
1964.  He died in September 1999.  The death certificate 
indicates that the principal cause of death was lung cancer, 
and a contributory cause of death was oropharynx cancer.  

There is no medical evidence of any type of cancer during 
service, within the 1-year presumptive period after service, 
or for many years later.  

The appellant argues that the veteran's fatal cancer was lung 
cancer and that such should be considered service-connected 
as being due to Agent Orange exposure in Vietnam.  

Oropharynx cancer was first diagnosed in July 1996, more than 
30 years after service.  Apparently oropharynx cancer was 
first manifest just a short time before initial diagnosis, 
and more than 30 years after last service in Vietnam.  In any 
event, oropharynx cancer is not one of the listed diseases 
subject to the Agent Orange presumption of service 
connection, and the medical evidence does not otherwise link 
the condition to service.

Lung cancer was first diagnosed in April 1999, and the 
medical records indicate that, even before such diagnosis, it 
was not manifest within 30 years after the veteran's last 
service in Vietnam (i.e., by October 1994).  The medical 
evidence as a whole tends to show that the lung cancer 
represented metastatic disease from the oropharynx cancer.  
This was the view of Dr. Weed who treated the oropharynx 
cancer and reviewed later records of treatment for lung 
cancer.  If the lung cancer represented metastatic disease 
from the oropharynx cancer (i.e., the lung cancer was not a 
primary cancer), it would not fall within the provisions for 
presumptive service connection based on Agent Orange 
exposure, or such presumption would be rebutted.  See 
VOPGCPREC 18-97.  But even if the lung cancer was a primary 
cancer (and there is some evidence to support this view), the 
Agent Orange presumption of service connection would not 
apply because the lung cancer clearly was not manifest within 
30 years after the veteran's last service in Vietnam.  The 
medical evidence does not otherwise link the lung cancer with 
the veteran's service.

The evidence establishes that the veteran's fatal lung and 
oropharynx cancer was not incurred in or aggravated by 
service, on either a direct or presumptive basis, and such 
cancer was not a service-connected disability.  As noted, the 
veteran's established service-connected residuals of a left 
arm fracture did not play a role in his death.  As a service-
connected disability did not cause or contribute to death, 
there is no basis for service connection for the cause of the 
veteran's death.

The preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death. 
Thus, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.





		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

